EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given with Attorney Sung Lee on 12/30/2021.

The listing of the claims of the application has been amended as follows: 
It is noted wherein the after-final amendment dated 11/15/2021 has not been entered. The following amendments are based off of the claims filed 07/06/2021.

Claim 1 has been replaced with the following:
--1. 	A connector for connecting two pipes, having a female plug-in part and a male plug-in part insertable into the female plug-in part, wherein a retainer is connected to the female plug-in part, by which retainer the male plug-in part is fixable, in the inserted state, to the female plug-in part and wherein the retainer is pivotable such that the retainer rotatably moves between an open position and a fixing position about a pivot axis arranged in the region of the outer surface of the female plug-in part,
wherein the retainer has a U-shape with a U-bracket and two U-legs connected to the U-bracket, and the retainer engages a pivot recess of the female plug-in part with an end of a first U-leg such that the pivot axis is arranged and positioned in the pivot recess, the pivot recess being formed with a closed circumference, and


Claim 17 has been cancelled.

New claim 18 has been added which reads as follows:
--18.	A connector for connecting two pipes, having a female plug-in part and a male plug-in part insertable into the female plug-in part, wherein a retainer is connected to the female plug-in part, by which retainer the male plug-in part is fixable, in the inserted state, to the female plug-in part and wherein the retainer is pivotable such that the retainer rotatably moves between an open position and a fixing position about a pivot axis arranged in the region of the outer surface of the female plug-in part,
wherein the retainer has a U-shape with a U-bracket and two U-legs connected to the U-bracket, and the retainer engages a pivot recess of the female plug-in part with an end of a first U-leg such that the pivot axis is arranged and positioned in the pivot recess, the pivot recess being formed with a closed circumference, and
wherein the pivot axis is substantially transversely arranged relative to a plane of the closed circumference of the pivot recess.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                         

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679